                      UNITED STATES DISTRICT COURT                         FEB 2 ~! 2019
                      EASTERN DISTRICT OF KENTUCKY                             ::\.!. ;\t~;f"iL--\1\!~

                      NORTHERN DIVISION at ASHLAND                           hOfiEFff R. CARR
                                                                       CLEJ<K. ll.::>. DISTRICT COURT


 STEVEN MARTIN DELANEY,                   )
                                          )
        Petitioner,                       )        Civil No. 0:19-017-HRW
                                          )
 v.                                       )
                                          )
 J.C. STREEVAL, Warden,                   )     MEMORANDUM OPINION
                                          )         AND ORDER
        Respondent.                       )
                                          )

                               *** *** *** ***
      Steven Martin Delaney is an inmate at the Federal Correctional Institution in

Ashland, Kentucky. Proceeding without a lawyer, Delaney filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. [D. E. No. 1]. For the reasons set

forth below, the Court will deny Delaney's petition.

      In 2013, Delaney pled guilty to distributing child pornography, in violation of

18 U.S.C. § 2252(a)(2). See United States v. Delaney, No. 1:13-cr-019 (S.D. Ind.

2013). The trial court sentenced Delaney to 188 months in prison. See id. at D. E.

No. 55. Delaney then unsuccessfully sought relief under 28 U.S.C. § 2255. See id.

at D. E. No. 71.

      Delaney has now filed a § 2241 petition with this Court. [D. E. No. 1].

Delaney argues, among other things, that (1) "FBI agents, and other unknown

                                         1
officials, and my court-appointed public defender, violated my constitutional rights

while I was being prosecuted for my crime;" (2) he was denied his "constitutional

rights allowed the Court to lose its jurisdiction;" (3) "FBI agents violated my Fourth

Amendment by conducting a warrantless arrest;" and (4) "my Miranda rights were

never read to me which resulted in me self-incriminating myself, in violation of my

Fifth Amendment." [D. E. No. 1 at 3-5]. These are just a few of the arguments that

Delaney puts forth in his petition. [D. E. No. 1 at 5-9; D. E. No. 1-1 at 10-26].

Ultimately, Delaney asks this Court to dismiss his underlying criminal case with

prejudice. [D. E. No. 1-1at26].

      As an initial matter, Delaney waived his right to collaterally attack his

underlying conviction and sentence. Indeed, Delaney specifically said in his plea

agreement that he "expressly agrees not to contest the conviction or sentence or the

manner in which it was determined in any collateral attack, including, but not limited

to, an action brought under 28 U.S.C. § 2255." See United States v. Delaney, No.

1:13-cr-019 at D. E. No. 31 at 8. (S.D. Ind. 2013) (emphasis added). This broad

waiver precludes the arguments that Delaney makes in this case. After all, "[i]t is

well-settled that a knowing and voluntary waiver of a collateral attack is

enforceable." Slusser v. United States, 895 F.3d 437, 439 (6th Cir. 2018); see also

Ewing v. Sepanek, No. 0:14-cv-111-HRW (E.D. Ky. Jan. 6, 2015); Solis-Caceres v.

Sepanek, No. 0:13-cv-021-HRW (E.D. Ky. Aug. 6, 2013); Combs v. Hickey, No.
                                          2
5:1 l-cv-012-JMH (E.D. Ky. Jan. 7, 2011).        In short, Delaney is barred from

collaterally attacking his underlying conviction and sentence in his habeas petition.

       That said, even if Delaney's collateral attack waiver was not enforceable, his

§ 2241 petition would still constitute an impermissible collateral attack on his

conviction and sentence. While a federal prisoner may challenge the legality of his

conviction and sentence in a§ 2255 motion, he generally may not do so in a§ 2241

petition.   See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001)

(explaining the distinction between a § 2255 motion and a§ 2241 petition). After

all, a § 2241 petition is usually only a vehicle for challenges to actions taken by

prison officials that affect the manner in which the prisoner's sentence is being

carried out, such as computing sentence credits or determining parole eligibility. See

Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009). Simply put, Delaney

cannot use a § 2241 petition as a way of challenging his underlying conviction and

sentence.

       To be sure, there are limited exceptions under which federal prisoners have

been permitted to challenge the validity of their convictions or sentences in a§ 2241

petition. However, the United States Court_ of Appeals for the Sixth Circuit has

explained that a prisoner can only proceed in this manner if he can demonstrate that

an intervening change in statutory law establishes his actual innocence, see Wooten

v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012), or shows that his sentence was
                                          3
improperly enhanced, see Hill v. Masters, 836 F.3d 591, 599-600 (6th Cir. 2016). In

this case, Delaney has not made such a showing. Instead, Delaney is asserting

arguments that would have only been proper in a§ 2255 motion and, again, only if

he had not waived his collateral-attack rights. Simply put, Delaney's arguments are

not proper in a § 2241 petition.

      Accordingly, it is ORDERED that:

      1. Delaney's petition for a writ ofhabeas corpus pursuant to 28 U.S.C. § 2241

          [R. 1] is DENIED.

      2. This action is DISMISSED and STRICKEN from the Court's docket.

      3. A corresponding Judgment will be entered this date.

      This   tb'~fFebruary, 2019.
                                                        Signed By:
                                                        ttenry R. Wiihoit. Jr.
                                                        United States District Judge




                                        4
